In an action to recover unpaid premiums for workers’ compensation and business automobile insurance policies, the defendant appeals from a judgment of the Supreme Court, Westchester County (Stolarik, J.), dated December 11, 1985, which, after a nonjury trial, is in favor of the plaintiff and against it in the principal amount of $21,735.
Ordered that the judgment is affirmed, with costs.
A review of the credible evidence persuades us that a finding different from that of the trial court is unwarranted (see, Matter of Fasano v State of New York, 113 AD2d 885, 887-888; Lucenti v Cayuga Apts., 59 AD2d 438, 442).
The defendant’s remaining contentions are without merit. Mollen, P. J., Lawrence, Kunzeman and Sullivan, JJ., concur.